Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Rachel Lynn Howell, Appellant                         Appeal from the County Court at Law of
                                                      Rockwall County, Texas (Tr. Ct. No.
No. 06-16-00173-CR        v.                          CR14-1043). Opinion delivered by Justice
                                                      Burgess, Chief Justice Morriss and Justice
The State of Texas, Appellee                          Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We further order that the appellant, Rachel Lynn Howell, pay all costs of this appeal.


                                                      RENDERED NOVEMBER 29, 2016
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk